Citation Nr: 0524882	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to special monthly compensation (SMC) under 
38 U.S.C.A. § 1114(k) for loss of use of the left foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to SMC for 
the claimed loss of use of the appellant's left foot. 

On his substantive appeal, filed in April 2004, the veteran 
appeared to raise a claim, possibly seeking an earlier 
effective date for the grant of service connection for an 
unspecified disability, or possibly seeking an increased 
rating for an unspecified disability.  As such, this matter 
is referred to the RO for clarification of the nature of the 
claim, if any.  Appellant should clarify the nature of this 
claim so that the RO may act as appropriate.

In August 2004, the Board issued a decision that was 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2005, the parties to 
the appeal filed a Joint Motion for Remand.  That same month 
the Court issued an Order in which it granted the motion and 
remanded the case to the Board.  

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that his left foot disability is 
manifested by loss of all effective function and thus 
qualifies for special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(2).  
Additionally, he argues that the VA examination in March 2003 
was inadequate for rating purposes.  In view of these 
contentions and the Court's action the Board finds that 
additional development is warranted with respect to the 
appellant's claim.  

The applicable regulation provides that special monthly 
compensation under 38 U.S.C. 1114(k) is payable for each 
anatomical loss or loss of use of one foot.  Loss of use of a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis; for example:  

(a) Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, 
will constitute loss of use of the hand or foot involved. (b) 
Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 3.350(a)(2) (2004).

While the veteran underwent a VA examination of his bilateral 
feet and joints in March 2003, it is unclear whether the 
examiner understood the standard that must be reached to 
grant special monthly compensation for a loss of use of a 
foot or included all necessary clinical findings in order for 
VA to rate the appellant's claim.  Significantly, the claims 
file was not available.  It is indicated the situation is 
currently worse.  Hence, further development is in order.  

Therefore, this matter is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate VA examination(s) to include 
orthopedic and neurologic findings of his 
left foot disability.  The entire claims 
file must be made available to the 
physician(s) designated to examine the 
veteran, and the report of the 
examination(s) should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

Following the physical examination(s), 
the examiner(s) should provide opinion(s) 
as to whether no effective function 
remains for the left foot other than that 
which would be equally well served by an 
amputation stump; that is, whether the 
actual remaining function of balance, 
propulsion, etc., could be accomplished 
equally well with an amputation stump 
with prosthesis.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.   

2.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim of entitlement to special monthly 
compensation (SMC) under 38 U.S.C.A. 
§ 1114(k) for loss of use of the left 
foot in light of all pertinent evidence 
(to include any evidence added to the 
claims file since the RO certified the 
appeal to the Board) and legal authority.  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



